BUSSEY, Judge.
Appellants, Shelby Franklin Goodnight and Billy Con Tyer, hereinafter referred to as defendant Goodnight and defendant Tyer, were charged, tried, and convicted in the District Court of Cherokee County, Case No. CRF-72-69, for the offense of Larceny of a Domestic Animal; their punishment was fixed at three (3) years imprisonment, and from said judgments and sentences an appeal has been perfected to this Court.
This cause was lodged in this Court on March 19, 1973. On April 13, 1973, defendants requested an extension of time within which to file a brief, which was granted, giving defendants until June 13, 1973 in which to file a brief. No brief was filed, nor was a further extension of time in which to file a brief requested. On July 3, 1973, this cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment and conviction and no briefs are filed in support of the Petition in Error, this Court will examine the record only for fundamental error; if none appears on record, the judgment will be affirmed, Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and reviewed the testimony and Petition in Error in the instant case and find no fundamental error. The record discloses that the defendants were afforded a fair and impartial trial, the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgments and sentences should be, and the same are hereby, affirmed.
BRETT, J., concurs.
BLISS, P. J., not participating.